ACCEPTED
                                                                                 06-15-00021-CV
                                                                      SIXTH COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                            8/26/2015 4:12:16 PM
                                                                                DEBBIE AUTREY
                                                                                          CLERK

                      CASE NO. 06-15-00021-CV

                    IN THE COURT OF APPEALS              FILED IN
                   SIXTH APPELLATE DISTRICT 6thTEXARKANA,
                                                     COURT OF APPEALS
                                                                  TEXAS
                         STATE OF TEXAS           8/26/2015 4:12:16 PM
                                                     DEBBIE AUTREY
          ______________________________________________
                                                             Clerk
                        SIDNEY B. HALE, JR.

                         Defendant – Appellant

                                   v.

                         CITY OF BONHAM

                         Plaintiff – Appellee
          ______________________________________________

On Appeal from the 336th Judicial District Court of Fannin County, Texas
                       Cause No. CV-14-41722

           ____________________________________________

                   APPELLANT’S REPLY BRIEF
          ______________________________________________

                                 COATS & EVANS, P.C.
                                 Gary Linn Evans
                                 State Bar No. 00795338
                                 E-mail: evans@texasaviationlaw.com
                                 George Andrew Coats
                                 State Bar No. 00783846
                                 E-mail: coats@texasaviationlaw.com
                                 P.O. Box 130246
                                 The Woodlands, Texas 77393-0246
                                 Telephone: (281) 367-7732
                                 Facsimile: (281 367-8003

                  ORAL ARGUMENT REQUESTED

                                   i
                     TABLE OF CONTENTS

TABLE OF CONTENTS………………………………………………….……….ii

INDEX OF AUTHORITIES………………………………………………………iii

ISSUES ADDRESSED IN APPELLANT’S REPLY BRIEF……………………...v

STATEMENT OF FACTS…………………………………………………………1

SUMMARY OF THE ARGUMENT………………………………………………3

ARGUMENT……………………………………………………………………….5

  I.     THE LEGISLATURE CANNOT PROVIDE A WAIVER
         OF IMMUNITY WHERE NO IMMUNITY EXISTS.………...………..5
  II.    THE PROPRIETARY-GOVERNMENTAL DICHOTOMY
         SHOULD BE APPLIED TO MR. HALE’S CONTRACTUAL
         AND QUASI-CONTRACTUAL CLAIMS……………………………...7
  III.   THE CITY IS NOT IMMUNE FROM CLAIMS ARISING
         OUT OF ITS PROPRIETARY FUNCTIONS……………………...…..10

CONCLUSION…………………………………………………………………...12

PRAYER……………………………………………………………………….…14

CERTIFICATE OF COMPLIANCE……………………………………………...15

CERTIFICATE OF SERVICE……………………………………………………16




                             ii
                      INDEX OF AUTHORITIES

CASES

City of Crystal City v. Crystal City Country Club, 486 S.W.2d 887 (Tex.
       Civ. App.—Beaumont 1972, writ ref’d n.r.e.)…………………………10, 11

City of Galveston v. Posnainsky, 62 Tex. 118 (1884)…………………………….10

City of Georgetown v. Lower Colorado River Authority, 413 S.W.3d 803
       (Tex.App.—Austin 2013, pet. dism’d)..………………………...6, 7, 8, 9, 10

City of San Antonio v. Wheelabrator Air Pollution Control, Inc., 381
S.W.3d 597 (Tex.App.—San Antonio 2012, pet. denied)………..…..……..8

City of Texarkana v. City of New Boston, 141 S.W.3d 778 (Tex. App.—
       Texarkana 2004, pet. denied)………………………………………………12

Cont. Coffee Prods. Co. v. Cazarez, 937 S.W.2d 444 (Tex. 1996)………………...1

East Houston Estate Apartments, LLC v. City of Houston, 294 S.W.3d 723
      (Tex.App.—Houston [1st Dist.] 2009, no pet.)……………………………...8

Gates v. City of Dallas, 704 S.W.2d 737 (Tex. 1986)……………………..…….7, 9

Gay v. City of Wichita Falls, 457 S.W.3d 499, 507
      (Tex. App.—El Paso, 2014, no pet.)………………………………………...6

Tooke v. City of Mexia, 197 S.W.3d 325 (Tex. 2006)……………………...6, 7, 8, 9

Truong v. City of Houston, 99 S.W.3d 204 (Tex. App.—Houston
     [1st Dist.] 2002, no pet.)……………………………………………………11

Turvey v. City of Houston, 602 S.W.2d 517 (Tex. 1980)……………………..11, 12




                                   iii
STATUTES

Tex. Loc. Gov’t Code §271.151(2)(A)……………………………………..………5

Tex. Loc. Gov’t Code §271.152……………………………………………..……..5




                          iv
       ISSUES ADDRESSED IN APPELLANT’S REPLY BRIEF

I.     The Trial Court committed reversible error by failing to find that the City
       was performing proprietary functions, and thus, a Legislative wavier of
       immunity is not necessary because no immunity exists.

II.    The Trial Court committed reversible error by failing to find that the
       proprietary-governmental dichotomy applies to Appellant’s contractual
       and quasi-contractual claims.

III.   The Trial Court committed reversible error by holding that the City has
       sovereign immunity from suit for claim arising out of its proprietary
       functions.




                                      v
                                STATEMENT OF FACTS 1

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

       Plaintiff is the owner of a hangar on the grounds of the City of Bonham

Airport (the “Hangar”). (CR 1:59). On or about June 18, 1984, Mr. Hale entered

into a lease agreement with the City for the Hangar (the “Lease”). (CR 1:59; 12-

13). The Lease, by its own terms, expired after five years. Id.

       On or about December 8, 2013, the Hangar roof collapsed, causing extensive

damages to the hangar and the property contained therein (the “Incident”). (CR

1:59). The Hangar was used to conduct Mr. Hale’s aircraft repair and maintenance

business and to store multiple aircraft. (CR 1:59).

       Prior to the Incident, Mr. Hale informed the City of the observed and

deteriorating condition of the hangar. (CR 1:59). The City, specifically Mr. Ronnie

Ford on behalf of the City, unequivocally instructed Mr. Hale to immediately

vacate the premises and to stay out of the Hangar. (CR 1:59; RR 2:19). There was

a significant likelihood that had the center section of the structure been

supplementally supported at that time, the Hangar would not have collapsed. (CR

1:59). Indeed, it was not until much, much later, after the City’s failure to act, that

the Hangar collapsed. (CR 1:59). Such action represents an assumption of
1
  Mr. Hale’s counterclaims were dismissed pursuant to what is essentially a Plea to the
Jurisdiction. As a result, the merits of Mr. Hale’s counterclaims were not reached by the trial
court. No discovery was conducted during the trial court proceedings. In reviewing the plea to
the jurisdiction, the court must take all factual allegations plead by Mr. Hale as true. Cont. Coffee
Prods. Co. v. Cazarez, 937 S.W.2d 444, 449 (Tex. 1996).
                                                 1
complete command and control over the premises, to the complete and total

exclusion of all other persons and entities. (CR 1:59). The City’s failure to

reasonably protect the Hangar from further collapse caused the damages incurred

by Mr. Hale, at least in part. (CR 1:59).

      Additionally, the City barred Mr. Hale from the property, which was

saturated with ice and water, for many weeks, during which all sorts of damage

was done to his personal property, including sensitive aviation tools, parts, gauges,

servicing equipment, inventory, and tooling. (CR 1:59).

      Following the Incident, an examination of the debris revealed that the apex

bolts that held the top seam of the roof together were extensively corroded,

undersized, and apparently had not been inspected in decades, making the hangar

unsafe for occupancy and/or use. (CR 1:59-60). This presented an unreasonably

dangerous condition which posed an unreasonable risk of harm to Mr. Hale. (CR

1:60). The City was aware of this condition, yet did nothing to make the premises

safe. (CR 1:60).




                                            2
                      SUMMARY OF THE ARGUMENT

      Mr. Hale brought several causes of action against the City in his Original

Counterclaim, including tort claims, contractual claims and quasi-contractual

claims. The trial court below improperly dismissed all of Mr. Hale’s claims on the

basis that the City was afforded sovereign immunity from Mr. Hale’s claims. The

conduct at issue in the present case is based on the City’s proprietary functions,

rather than governmental functions. As a result, the statutes relied upon by the

City, including the Texas Tort Claims Act and Chapter 271 of the Texas Local

Government Code, are inapplicable. The proprietary nature of the City’s conduct

takes Mr. Hale’s claims outside the realm of the statutes relied upon by the City. In

other words, a statutory waiver of sovereign immunity is not required under the

facts of this case, because the City was never afforded immunity under the facts of

this case.

      The City, in conducting real estate operations of owning, managing, and

leasing real property was performing proprietary functions. A municipality is not

afforded the protection of sovereign immunity for matters arising from the

performance of their proprietary functions. The governmental functions of a

municipal corporation have been defined as those acts which are public in nature

and performed by the municipality “as the agent of the State in furtherance of

general law for the interest of the public at large.” Proprietary functions, on the


                                         3
other hand, are those functions performed by a city, in its discretion for its own

advantage or emolument, primarily for the benefit of those within the corporate

limit of the municipality.

      Alternatively, Mr. Hale requested that the trial court allow sufficient

opportunity for discovery and the opportunity to amend his counterclaims before

ruling on the City’s motions. Mr. Hale’s request was denied by the trial court,

which constitutes reversible error. If the pleadings do not contain sufficient facts to

affirmatively demonstrate the trial court's jurisdiction but do not affirmatively

demonstrate incurable defects in jurisdiction, the issue is one of pleading

sufficiency and the plaintiff should be afforded the opportunity to amend.

      Consequently, Mr. Hale respectfully requests that this Court find that the

City was acting in a proprietary capacity, and as such, is not protected from suit by

sovereign immunity. Mr. Hale further requests that that the orders of the trial court

dismissing Mr. Hale’s counterclaims be reversed and the case remanded to the trial

court for a trial on the merits. Alternatively, or in addition, to the requested relief,

Mr. Hale respectfully requests that the case be remanded to the trial court for

discovery and to allow Mr. Hale an opportunity to amend his counterclaims to

include additional facts to affirmatively demonstrate the trial court’s jurisdiction.




                                           4
                                   ARGUMENT

   I.      THE LEGISLATURE CANNOT PROVIDE A WAIVER OF
           IMMUNITY WHERE NO IMMUNITY EXISTS.

        Subchapter I of Chapter 271 of the Texas Local Government Code is

inapplicable under the facts of the present case. The waiver of immunity found in

Section 274.152 does not narrow the scope of contract claims that could be filed

against cites, but rather broadens the claims that may be brought regardless of

whether the city is engaged in proprietary or governmental functions. In other

words, whether a city is engaged in proprietary functions or governmental

functions need not be decided if the contract at issue is for “providing goods or

services to the local governmental entity.” See Tex. Loc. Gov’t Code

§271.151(2)(A). But for all other contracts, the proprietary v. governmental

function determination must be made. Immunity has never applied to contracts

involving the proprietary function of a governmental entity. Thus, it is not

necessary for Chapter 271 to specifically waive immunity because immunity has

never applied, i.e., when a city engages in a proprietary function.

        When the City entered into the Lease with Mr. Hale, the City was engaged

in a proprietary function, and thus no immunity against Mr. Hale’s contractual and

quasi-contractual claims exists. Here, the City was engaged in a proprietary

function in the ownership and leasing of real estate, and thus, immunity does not

apply. (RR 2:11). The City’s real estate endeavors are separate and distinct from its
                                          5
operations of Jones Field Municipal Airport. The Lease Agreement in this case is

particularly instructive in this regard in that Mr. Hale leased the property at issue

directly from The City of Bonham, rather than the Airport itself (the City of

Bonham Municipal Airport, also known as Jones Field). (CR 1:12-13).

      Appellee is correct that courts presume that the “Legislature deliberately and

purposefully selects words and phrases it enacts, as well as deliberately and

purposefully omits words and phrases it does not enact.” Gay v. City of Wichita

Falls, 457 S.W.3d 499, 507 (Tex. App.—El Paso, 2014, no pet.). In applying that

presumption to Chapter 271, it logically follows that the Legislature deliberately

and purposefully omitted any waiver of immunity for claims involving the

proprietary functions of a governmental entity because there is no immunity to

waive, nor has there ever been. It is illogical to presume that a statute intended to

broaden the scope of contract claims that can be brought against a municipality,

would at the same time, completely abolish an entire class of claims which have

never been subject to immunity. (RR 2:16-17).

      Prior to Tooke v. City of Mexia, 197 S.W.3d 325 (Tex. 2006), the appellate

courts unanimously held that immunity does not apply to contract claims involving

a municipality’s proprietary function. City of Georgetown v. Lower Colorado River

Authority, 413 S.W.3d 803, 811 (Tex.App.—Austin 2013, pet. dism’d) (internal

citations omitted). Tooke does not change that precedent. Rather, Tooke, by its own


                                         6
terms, assumed without deciding that the proprietary-governmental dichotomy

applied to contract claims and therefore, did not overrule any prior precedent. Id. at

812; Tooke, 197 S.W.3d at 343. Gates v. City of Dallas (704 S.W.2d 737 (Tex.

1986)), whereby the Supreme Court of Texas recognized that contracts made by

municipal corporations in their proprietary capacity have been held to be governed

by the same rules as contracts between individuals, has not been overturned and

still constitutes good law. See 704 S.W.2d at 739.

         This Court should follow the Third Court of Appeals, which held, post-

Tooke, that in the absence of a definitive answer from the Supreme Court, the

Court would rely on its own precedent, as well as the nearly unanimous opinions of

its sister courts, to conclude that the proprietary-governmental dichotomy applies

to contract claims. City of Georgetown, 413 S.W.3d at 810-11.

   II.      THE PROPRIETARY-GOVERNMENTAL DICHOTOMY
            SHOULD BE APPLIED TO MR. HALE’S CONTRACTUAL AND
            QUASI-CONTRACTUAL CLAIMS

         Contracts made by municipal corporations in their proprietary capacity have

been held to be governed by the same rules as contracts between individuals.

Gates, 704 S.W.2d at 739. In Tooke, the Supreme Court recognized that a

municipality is not immune from suit for torts committed in the performance of its

proprietary functions, as it is for torts committed in the performance of its

government functions. 197 S.W.3d at 343. Additionally, while the Court indicated

                                          7
that they have not held that the same distinction determines whether immunity was

waived in suits involving breach of contract claims, the Court also did not indicate

that the distinction does not apply. Id. Rather, the Court determined that it was not

necessary to make that determination based on the facts presented in Tooke.

Indeed, the Court held that, “even if the City were not immune from suit for breach

of a contract whose subject lies within its proprietary functions, the Tooke’s

contract does not qualify.” Id. at 344. This leaves the door open for the Court to

make that determination at a later date.

      To date, the Supreme Court has not yet revisited whether or not the

proprietary-governmental dichotomy applicable in tort cases is also applicable in

breach of contract cases. While the Fourth Court of Appeals in San Antonio has

held that this distinction does not apply in contract cases, the decisions of that

Court are persuasive only and certainly not binding on the present court. See City

of San Antonio v. Wheelabrator Air Pollution Control, Inc., 381 S.W.3d 597

(Tex.App.—San Antonio 2012, pet. denied). Conversely, the majority of appellate

courts continue to apply the proprietary-governmental dichotomy to contract

claims. See, e.g., East Houston Estate Apartments, LLC v. City of Houston, 294
S.W.3d 723, 731-32 (Tex.App.—Houston [1st Dist.] 2009, no pet.); City of

Georgetown, 413 S.W.3d at 811.




                                           8
      As the case law currently stands, there is no authority mandating that this

Court find that the proprietary-governmental function distinction does not apply in

the present case. In fact, Gates, which is still good law (and binding on this Court),

mandates the exact opposite. In Gates, the Supreme Court recognized that

contracts made by municipal corporations in their proprietary capacity have been

held to be governed by the same rules as contracts between individuals, Gates, 704
S.W.2d at 739. Neither Tooke, nor the enactment of Chapter 271 changes the ruling

in Gates. While Tooke’s citation to Gates could be read to mean that Gates did not

expressly hold that the proprietary-governmental dichotomy applies to contract

claims, and therefore constitute binding authority, Tooke did not change the

common law or somehow call the holding of Gates into question. Id. at 812. Mr.

Hale urges the Court in the present case to adopt the holding in the City of

Georgetown, finding that the proprietary-governmental dichotomy applies in

contractual and quasi-contractual claims against a municipality.

      The    proprietary-governmental     dichotomy     exists   because    when    a

municipality does not act on behalf of the state, it does not have the state’s

immunity. City of Georgetown, 413 S.W.3d at 811 [emphasis added]. In the

present case, the City’s real estate endeavors of owning and leasing real property

have no relationship with the state and are thus, proprietary in nature. This real




                                          9
estate function of the City is separate and distinct from its operation of the Airport

and cannot be considered governmental.

      Indeed, the operation of an airport consists of the operation and management

of the runways and related facilities, with or without an air traffic control tower.

(RR 2:11). The additional endeavor of real estate ownership, leasing and

management is not a necessary function of an airport, nor is it a function mandated

by the State in the operation of an airport. (RR 2:11). The real estate functions of

the City demonstrate the very definition of proprietary functions. The real estate

functions constitute an “exercise of power . . . voluntarily assumed—powers

intended for the private exchange and benefit of the locality and its inhabitants,” as

such there is no sufficient reason why it should be relieved from liability to suit

and measure of actual damage to which an individual or private corporation would

be held. City of Galveston v. Posnainsky, 62 Tex. 118, 125 (1884); see also City of

Georgetown, 413 S.W.3d at 808-09.

   III.   THE CITY IS NOT IMMUNE FROM CLAIMS ARISING OUT OF
          ITS PROPRIETARY FUNCTIONS.

      The governmental functions of a municipal corporation have been defined as

those acts which are public in nature and performed by the municipality “as the

agent of the State in furtherance of general law for the interest of the public at

large.” City of Crystal City v. Crystal City Country Club, 486 S.W.2d 887, 889

(Tex. Civ. App.—Beaumont 1972, writ ref’d n.r.e.) [emphasis added]. Proprietary
                                         10
functions are those functions performed by a city, in its discretion, primarily for

the benefit of those within the corporate limit of the municipality. Id. [emphasis

added]. The key difference between a proprietary and governmental function is

that the city functions in its governmental capacity when it performs functions

mandated by the State. Truong v. City of Houston, 99 S.W.3d 204, 210 (Tex.

App.—Houston [1st Dist.] 2002, no pet.).

       Here, the City voluntarily engaged in the business of owning and leasing

real estate in and around the Airport. (RR 2:11). This “real estate” aspect of the

City is not a necessary component to the operation of the Airport and is not a

function mandated by the State, but rather a separate and distinct endeavor, and

thus, is purely and completely a proprietary function. (RR 2:11). 2 The trial court’s

cumulative errors commenced with its failure to respect this basic attribution of

what the City does in and around the Airport. The Lease Agreement in this case is

particularly instructive in this regard in that Mr. Hale leased the property at issue

directly from The City of Bonham, rather than the Airport itself (the City of

Bonham Municipal Airport, also known as Jones Field). (CR 1:12-13).

       Unlike governmental functions, for which municipal corporations have

traditionally been afforded some degree of governmental immunity, proprietary
2
  Appellee points out a mistake in Appellant’s Response to the City’s Motion for Partial
Summary Judgment, despite the fact that this mistake was addressed during both oral hearings on
the City’s Motions. Mr. Hale has at all times maintained that the real estate endeavors of the City
are separate and distinct from its operation of the Airport and are proprietary in nature. See RR
2:24-25.
                                               11
functions have subjected municipal corporations to the same duties and liabilities

as those incurred by private persons and corporations. See Turvey v. City of

Houston, 602 S.W.2d 517 (Tex. 1980) [emphasis added]. While the doctrine of

governmental immunity protects municipalities from being sued for matters arising

from the performance of their governmental functions, no such protection exists

for municipalities performing their proprietary functions. City of Texarkana v.

City of New Boston, 141 S.W.3d 778, 783 (Tex. App.—Texarkana 2004, pet.

denied) [emphasis added]. Here, the City’s ownership, lease, and management of

real estate properties on the Airport property are voluntarily assumed powers

intended for the private exchange and benefit of its inhabitants. (CR 2:11). Thus,

these real estate functions of the City are proprietary in nature and not subject to

sovereign immunity.

                                 CONCLUSION

      When Mr. Hale informed the City of the unreasonable and unsafe condition

of the hangar, the City, specifically Mr. Ronnie Ford on behalf of the City,

unequivocally instructed Mr. Hale to immediately vacate the premises and to stay

out of the Hangar. (CR 1:59; RR 2:19). Not only did the City forbid Mr. Hale from

taking any action to protect his property from the unreasonable risk of harm posed

by the deteriorated roof, the City did absolutely nothing to reduce or eliminate the

risk of harm to Mr. Hale. (CR 1:59). Mr. Hale was not afforded an opportunity to


                                        12
remove his aircraft and personal property from the hangar until the destruction of

his personal property and work tools was essentially complete. (CR 1:59). The City

assumed complete command and control over the property when they ejected Mr.

Hale and all other occupants from the property. (CR 1:59). The City then barred

Mr. Hale from re-entering the property for weeks, allowing not only aircraft, but

sensitive aircraft grade equipment and tools to be exposed to the elements,

resulting in damage or a complete loss. (CR 1:59).

      Not only is the City subject to suit and liability for its actions as a landlord

generally, even the early state of the record in this case reveals that it ejected Mr.

Hale from his property after its condition had been brought to the City’s attention,

and then the City, after assuming complete control over the premises, stood idly by

and watched as the Quonset hut type of hangar that it leased to Mr. Hale collapse,

destroying over a hundred thousand dollars of aircraft and aircraft related

equipment and tooling. (CR 1:59). The City then expects to escape all liability by

asserting judicial immunity for such careless and reckless acts. The law cannot

allow such an improvident and bizarre result as what the City seeks.

      To allow the City to avoid suit and/or liability for the egregious conduct

demonstrated in the present case goes against the spirit and intent of the doctrine of

governmental immunity. A City should not be allowed to voluntarily take on

proprietary functions, operate with conscious indifference to the rights, safety, or


                                         13
welfare of others, and then escape all responsibility and liability due to its tenants

(and the public) under the doctrine of immunity. Indeed, the doctrine of sovereign

immunity does not give the City, or any other governmental unit, a “free pass” to

ignore its duties and obligations under the law and escape all responsibility for its

actions. Consequently, the trial court’s application of sovereign immunity to Mr.

Hale’s claims should be reversed and remanded for a trial on the merits.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, and as a result of the

foregoing, Mr. Hale respectfully requests that this Court find that the City was

acting in a proprietary capacity, and as such, is not protected from suit by

sovereign immunity. Mr. Hale further requests that that the orders of the trial court

dismissing Mr. Hale’s counterclaims be reversed and the case remanded to the trial

court for a trial on the merits. Alternatively, or in addition, to the requested relief,

Mr. Hale respectfully requests that the case be remanded to the trial court for

discovery and to allow Mr. Hale an opportunity to amend his counterclaims to

include additional facts to affirmatively demonstrate the trial court’s jurisdiction.

Mr. Hale further requests all such other and further relief, general or special, at law

or in equity, to which he may be justly entitled.




                                          14
                                   Respectfully submitted,

                                   COATS &EVANS, P.C.

                                   By: /s/ Gary L. Evans
                                          Gary Linn Evans
                                          State Bar No. 00795338
                                          E-mail: evans@texasaviationlaw.com
                                          George Andrew Coats
                                          State Bar No. 00783846
                                          E-mail: coats@texasaviationlaw.com
                                          P.O. Box 130246
                                          The Woodlands, Texas 77393-0246
                                          Telephone: (281) 367-7732
                                          Facsimile: (281 367-8003

                                   ATTORNEYS FOR APPELLANT
                                   SIDNEY B. HALE, JR.


                    CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Microsoft
Word and contains 3,345 words, as determined by the computer software's word-
count function, excluding the sections of the document listed in Texas Rule of
Appellate Procedure 9.4(i)(1).

                                   /s/ Gary L. Evans
                                         Gary L. Evans




                                     15
                         CERTIFICATE OF SERVICE

       I certify that pursuant to Rule 21a of the Texas Rules of Civil Procedure a
true and correct copy of the foregoing instrument has been delivered to all counsel
of record on the 26th day of August, 2015.

                                      /s/ Gary L. Evans
                                            Gary L. Evans


Christopher S. Kilgore                       Via Electronic Filing
Dottie Sheffield
KILGORE MCCOWN, PLLC
2201 Main Street, Suite 212
Dallas, Texas 75201
Telephone: 214-296-4850
Facsimile: 972-532-6496

ATTORNEYS FOR PLAINTIFF
CITY OF BONHAM




                                        16